Title: To James Madison from Peder Pedersen, 20 October 1808
From: Pedersen, Peder
To: Madison, James



Monsieur!
à Philadelphie le 20 d’Octobre 1808.

Je viens de reçevoir une lettre de Mr. John Bird resident à New Castle, et reconnu par Ce Gouvernement pour Vice Consul de Dannemarc pour l’Etat de Delaware, par laquelle il m’annonce, qu’ayant été élu membre de la Legislature du dit Etat, il se trouvoit sous la nécessité de resigner son poste; je l’ai cru de mon devoir, Monsieur, de Vous en informer, ayant l’honneur d’être avec la Considération la plus distinguée et bien respecteusement Monsieur! Votre très-humble et très-obéissant Serviteur

Pr: Pedersen

